Citation Nr: 0319778	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  98-20 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for heart disease, 
manifested by systolic murmur, mitral insufficiency, and 
premature contractions, currently evaluated as 10 percent 
disabling and protected.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


REMAND

The veteran served on active duty from October 1956 to 
October 1960. This appeal arises from a September 1996 rating 
decision of the Department of Veterans Affairs (VA), Chicago, 
Illinois, regional office (RO).

In September 2000, a hearing was held in Chicago, Illinois, 
before the Veterans Law Judge rendering this decision, who 
was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002).

The veteran's service connected heart disease, manifested by 
systolic murmur, mitral insufficiency, and premature 
contractions, has been evaluated as 10 percent disabling 
since 1960; that evaluation is thus protected.  See 38 C.F.R. 
§ 3.951 (2002).

The veteran underwent a heart transplant in October 1999. The 
RO has denied service connection for congestive heart 
failure, dilated cardiomyopathy and pacemaker placement as 
secondary to the service connected heart disease. That issue 
is not currently on appeal.

The Board remanded this case in November 2000 for 
development, including a VA examination.  The Board 
subsequently developed this case for additional evidence in 
June 2002 because the requested VA examination was 
inadequate.  Due to a recent change in the law, the Board's 
June 2002 examination request was not completed.  A 
determination has been made that additional development is 
necessary in the current appeal.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  Ask the veteran to identify all VA 
and non-VA health care providers, if any, 
that have treated the veteran for his 
service connected heart disease, 
manifested by systolic murmur, mitral 
insufficiency, and premature contractions 
since the August 2001 supplemental 
statement of the case was issued.  Obtain 
records from each health care provider 
the appellant identifies.

2.  After completion of any development 
resulting from paragraph 1 above, 
arrange for a comprehensive VA 
cardiovascular examination to determine 
the current severity of the veteran's 
service-connected heart disease, 
manifested by systolic murmur, mitral 
insufficiency, and premature 
contractions, and to obtain information 
that will provide for its evaluation 
under the new rating criteria for 
cardiovascular disorders.  All indicated 
testing in this regard should be 
accomplished and all findings should be 
typewritten and reported in detail. 

?	The Board notes that the veteran 
underwent a heart transplant 
procedure in 1999.  Nevertheless, 
the VA examination must include 
the level of metabolic equivalent 
(MET), as described below.  The 
Board has previously, without 
success, to have the MET scores 
provided with the requested 
examination reports.  (See the 
July 2001 VA examination report).

?	Provide the examining physician a 
copy of the new rating criteria 
for the cardiovascular system, 
including Diagnostic Code 7000, 
effective on January 12, 1998, as 
well as a copy of the criteria in 
effect prior to that date, which 
are both included in this 
request.

?	The complete claims folders must 
be reviewed by the examiner and a 
notation placed in the record 
that this was done. Please note 
that the relevant medical records 
are marked with yellow and green 
tabs on the right hand side of 
the claims files, specifically in 
Volume IV.  The most recent VA 
examination report is marked with 
a yellow tab that reads, "7/01 
VAX".

?	In preparing the report of 
examination and responding to the 
following questions, the examiner 
must attempt to differentiate, to 
the extent possible, between the 
effects of the nonservice 
connected congestive heart 
failure, dilated cardiomyopathy 
and pacemaker placement, and 
those of the service connected 
heart disorder, manifested by 
systolic murmur, mitral 
insufficiency, and premature 
contractions.  The examiner must 
comment as to the following:

(a) Whether the appellant 
suffers from fatigue, 
dizziness, syncope, weakness or 
shortness of breath as a result 
of his service-connected heart 
disease;

(b) Whether there is evidence 
of a definitely enlarged heart, 
diastolic murmur or 
arrhythmias;

(c) Whether the appellant is 
currently having angina and, if 
so, the severity thereof;

(d) Whether his heart disease 
is such that more than light 
manual labor is precluded; and

(e) Whether his heart disease 
is such that more than 
sedentary employment is 
precluded.

?	The examiner also must indicate 
the level of metabolic equivalent 
(MET) that the appellant is 
capable of, and comment on 
whether there is associated left 
ventricular dysfunction, dyspnea, 
fatigue, angina, dizziness or 
syncope.  A complete rationale 
for any opinion expressed must be 
provided.  

?	Please provide a copy of the 
following rating criteria to the 
examiner for reference.  Under 
the amended criteria specific to 
38 C.F.R. § 4.104, Diagnostic 
Code 7000 (2002):

1.	An evaluation of 10 percent 
requires evidence of a 
workload greater then 7 
METS, but no more than 10 
METS, and signs of dyspnea, 
fatigue, angina, dizziness, 
or syncope; or, evidence of 
the need for continuous 
medication. 
2.	An evaluation of 30 percent 
requires evidence of 
workload of greater than 5 
METS but no more than 7 METS 
with symptomatology of 
dyspnea, fatigue, angina, 
dizziness, or syncope; or 
evidence of cardiac 
hypertrophy or dilatation on 
electrocardiogram, 
echocardiogram, or x-ray. 
3.	An evaluation of 60 percent 
requires evidence of more 
than one episode of acute 
congestive heart failure in 
the past year, or workload 
of greater than three METS 
but not greater than 5 METs 
that results in dyspnea, 
fatigue, angina, dizziness, 
or syncope; or left 
ventricular dysfunction with 
an ejection fraction of 30 
to 50 percent. 
4.	An evaluation of 100 percent 
chronic congestive heart 
failure, or; workload of 3 
METs or less results in 
dyspnea, fatigue, angina, 
dizziness, or syncope, or; 
left ventricular dysfunction 
with an ejection fraction of 
less than 30 percent.

?	Under the former criteria 
specific to 38 C.F.R. § 4.104, 
Diagnostic Code 7000 (1997):

1.	An evaluation of 10 percent 
requires evidence of 
identifiable valvular 
lesion, slight if any 
dyspnea, the heart not 
enlarged, following 
established active rheumatic 
heart disease. 
2.	An evaluation of 30 percent 
requires that from the 
termination of an 
established service episode 
of rheumatic fever, or its 
subsequent recurrence, with 
cardiac manifestations, 
during the episode of 
recurrence, for three years, 
or diastolic murmur with 
characteristic 
electrocardiogram 
manifestations or definitely 
enlarged heart. 
3.	A 60 percent evaluation is 
only merited where there is 
an enlarged heart; severe 
dyspnea on exertion, 
elevation of systolic blood 
pressure, or such 
arrhythmias as paroxysmal 
auricular fibrillation or 
flutter, or paroxysmal 
tachycardia; more than light 
manual labor is precluded. 
4.	An evaluation of 100 percent 
requires definite 
enlargement of the heart 
confirmed by roentgenogram 
and clinically; dyspnea on 
slight exertion; rales, 
pretibial pitting at the end 
of the day, or other 
definite signs of beginning 
congestive failure; where 
more than sedentary 
employment is precluded.

3.  After the development instructions in 
paragraphs 1 and 2 have been completed 
please notify the veteran of the VCAA in 
writing, informing him of VA's 
obligations to him under the law with 
respect to the issue listed on the title 
page of this action.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act and the implementing 
regulations are fully complied with and 
satisfied. 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  Thereafter, 
the RO should review the claims file and 
ensure that the above development has 
been conducted and completed in full. 
Then, the RO should undertake any further 
actions required to comply with the VCAA.

4.  After completion of the above, the RO 
should readjudicate the issue on appeal.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative must 
be furnished a supplemental statement of 
the case and be given the appropriate 
time period to respond before the claims 
files are returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



